 In the Matter Of CONSUMERS POWER COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 876Case No. R-1004Investigation and Certification of RepresentativesA question concerning representation, which Board previously found tohave arisen,heldstillundetermined where Company refuses to grantrecognition to either of rival unions, although a request therefor was madesince the first hearing in the case, and where the Company is dealing witheach union as representative of its members under "interim grievance plans"negotiated with the two unions.Laid-oft employees who had seutointy rights under the terms of contiactsbetween the Company and the two unionsheldeligible to vote although therewas little likelihood of expansion of Company's personnel since such em-ployees who might wish to claim reinstatement in case of normal turnoverhad an interest in the selection of collective bargaining agents through whomsuch claims might be made.Seasonal groups of employees, one group laid off during the winter, theother in the summer, whose employment has been sufficiently regular to at-tain seniority status under provisions made for laid-off employeesheldeligible to vote.Prior election declared to be of no further effect because of lapse of 17months and a new election ordered, with the names of both unions and aspace for "neither" on the ballot, rather than a run-off election with only thenames of the two unions.Unit Appropriatefor CollectiveBargaining:adlietence to former decision ex-cluding crew foremen and other supervisory employees.Activities of some of the members of the group of supervisory employeesin the furtherance of the Company's unfair labor practicesheldnot to haveso affected the whole group, as to warrant exclusion from unit of formermembers after their demotion to eligible classifications.SUPPLEMENTAL DECISIONANDDIRECTION OF SECOND ELECTIONSTATEMENT OF THE CASEJuly 10, 1940On November 8, 1938, the National LaborRelations Board, hereincalled the Board,issued a Decisionand Directionof Election 1 in19 N. L.R. B.'742.25 N. L. R B., No. 36280 CONSUMERS POWER COMPANY281this proceeding.The Direction of Election, as amendedon Novem-ber 23, 1938, and on December 22, 1938,2 directed the Regional Di-rector for the Seventh Region, acting as agent for the Board, andsubject to National Labor Relations Board Rules and Regulations-Series 1, as amended, to conduct an election by secret ballot amongall employees of Consumers Power Company, herein called the Com-pany, excluding general and assistant foremen, plant supervisors, crewforemen, and other supervisory employees except as expressly in-cluded below, office employees, office-building janitors and watchmen,collectors, connected-load inspectors, electrical,mechanical, and civilengineers, efficiency men and junior engineers, draftsmen, surveyors,chemists, architects, temporary common laborers hired for a specificjob and for not more than 6 months, part-time local service men andlocal service men who do not perform mechanical work in the regularcourse of employment, and storekeepers with supervisory powers whodo not ordinarily do mechanical work, but including load dispatchers,meter readers and bill distributors, plant janitors and watchmen, andstorekeepers other than those excluded above, who were on the payroll of the Company for the pay-roll period next preceding August29, 1938, except those who had since quit or been dischargedfor cause,to determine whether they desired to be represented by InternationalBrotherhood of Electrical Workers, Local 876, herein called I. B. E. W.,or by Utility Workers Organizing Committee, herein -called U. W.O. C., for the purposes of collective bargaining, or by neither. TheDirection, as amended, provided for the holding of the election within70 days of the date of the originalDecisionand Direction of Election.Pursuant to said Direction of Election, as amended, the RegionalDirector conducted an election by secret ballot from January 10 to13, 1939.On January 21, 1939, theRegionalDirector caused to beserved on the parties his Intermediate Report on the conduct of theballot.No exceptions to the Intermediate Report were filed by anyof the parties.As to the results of the secret ballot, the Regional Director reportedthe following :Total number of employees eligible-------------------------2, 977Total number of ballots cast-------------------------------2,806Total numberof votes forInternational Brotherhood of Elec-tricalWorkers,Local 876-------------------------------- 1,072Total number ofvotes for UtilityWorkers Organizing Com-mittee----------------------------------------------1,164Total number of votes for neither--------------------------506Totalnumber ofchallenged ballots--------------------------52Total number of blank ballots------------------------------1Total number of void ballots-------------------------------112 9 N. L.R. B 751; 10 N.L R. B. 780. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn accordance with its practice then in effect, the Board, on March1,1939, issued a Supplemental Decision and Second Direction ofElection 3 which provided for a run-off election in nhich the employeesdescribed in the original Direction of Election as amended were tovote whether or not they,desired to be represented by U. W. O. C.for the purposes of collective bargaining.The holding of this run-offelectionwas prevented by proceedings commenced in the UnitedStates Circuit Court of Appeals for the Sixth Circuit by I. B. E. W.4Upon the termination 'of these proceedings, the Board, on March 4,1940, issued a Supplemental Decision and Amendment to SecondDirection of Election" in which it provided that an election be heldas directed in the Second Direction of Election of March 1, 1939,except that eligibility to vote in such election should be based on thepay roll of the Company next preceding March 4, 1940, rather thanon the pay roll originally specified.On April 5, 1940, the Board issued a Supplemental Decision andOrder in which it vacated the Second Direction of Election, asamended, and reopened the record for the purpose of taking ad-ditional evidencesThis action was prompted by the fact that theBoard had theretofore reconsidered its policy as to run-off electionsand had held that, in circumstances similar to those presented by thefirst election held herein, the ballot in a run-off election should containthe .names of the two unions involved, omitting the space for"neither." 7In view of the further fact that large-scale changes inthe personnel of the Company were alleged to have taken place, theBoard ordered that a further hearing be held for the purpose ofascertaining the current state of facts bearing on the issues raised inthis- proceeding.It stated that after such a hearing was held itwould determine whether to hold a run-off election in accordancewith the new policy enunciated in theLe Blondcase, or to hold anew election with the names of both unions and also a space forvoting for neither on the ballot. It stated further that it wouldconsider any other issues which might be raised at the hearing.Pursuant to the Order, and to a notice of hearing, copies of whichwere duly served upon the parties, a hearing was held on May 1,1940, at Detroit, Michigan, before Earl S. Bellman, the Trial Ex-aminer duly designated by the Board. The Board, the Company,I.B. E. W., and U. W. O. C. were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examine811 N. L.R. B. 848.4 International Brotherhood of ElectricalWorkers v.National Labor Relations'Board,105 F.(2d) 598; rev'd, 308 U S. 413.521N L.R B. 906 22 N. L R. B. 726.'Matter of R K Le Blond Machine Tool Co., Cincinnati Electrical Toot CoandInchpendent Empldyees Organazatson,22 N. L. R B. 465 CONSUMERS POWER COMPANY283and cross-examine witnesses, and to introduce evidence bearing onthe issueswas affordedall parties.At the commencement of the hearing the Company renewed amotion previously made to dismiss the proceeding on various juris-dictional and' constitutional grounds.The Trial Examiner reserveddecision on this motion.The motion is hereby denied.During thecourse of the hearing, U. W. O. C. renewed its Petition for Ruling onEligibility and for Subpena previously made, which had been deniedby the Board without prejudice."This motion is hereby deniedThe Board has reviewed the rulings of the Trial Examiner on objec-tions to the admission of evidence, made during the hearing, andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.Pursuant to a notice of hearing, copies of which were duly servedupon the parties, a hearing was held before the Board in Washington,D. C., on May 21,1940, for the purpose of oral argument. I. B. E. W.and U. W. O. C. were represented by counsel and participated in theargument.The Company, I. B. E. W., and U. W. O. C. filed briefswhich the Board has duly considered.Upon the entire record in the case, the Board makes thefollowing :FINDINGS OF FACT ioI.THE QUESTIONCONCERNINGREPRESENTATIONSince the first hearing in this case held on August 29 and 30, 1938,the Company has been requested by U. W. O. C. to grant it exclusiverecognition for the purposes of collective bargaining.The Companyhas refused to accede to this request and has.stated that it cannot atthe present time grant such recognition to either I. B. E. W. or U. W.O. C.The Company is now dealing with each union as representativeof its members under "interim grievance plans" negotiated with thetwo unions.We find that the question concerning representation ofemployees of the Company, which we previously found to have arisen,remains undetermined at the present time, and that a question pres-ently exists concerning the representation of the employees of theCompany.H. THE APPROPRIATE UNITThe only question regarding the appropriate unit now before usconcerns 'the inclusion therein of certain supervisory employees.Crew Foremen.I.B. E. W. contends that crew foremen should beincluded in the appropriate, unit.U.W. O. C. contends that they822N L R B 726.8 See footnote 15,infra.10 The findings of fact made herein are supplementary to those made in the Boards formerdecisions described above 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould be excluded, and in addition contends that employees who werecrew foremen at the time of the last election, but who have since beendemoted, should likewise be excluded.There have been no changes in the duties or responsibilities of thecrew foremen since the first hearing herein.Their status is stillclearly supervisory.In connection with a reduction of the numberof men engaged in line construction work, however, a substantialnumber of crew foremen have been demoted and are now regular mem-bers of the line crews.The exact number of such demotions is notsupplied by the record, but it does appear that there are now 150 crewforemen, whereas at the time of the first election there were 200.In its first decision, the Board found that crew foremen should notbe excluded from the appropriate unit, despite their supervisorystatus.'Upon reconsideration the Board determined that crew fore-men should be excluded from the unit on the ground that, althoughU.W. 0. C had earlier admitted such employees to membership andhad attempted to bargain for them, the role played by certain crewforemen in unfair labor practices found by the Board to have beencommitted by the Company's justified U. W. 0. C.'s later positionthat they should be excluded.The Board therefore adhered to itsusual practice of excluding supervisory employees where one of theparticipating labor organizations desires such exclusion.'No reasonappears at present for departing from the latter decision.Hence,crew foremen will continue to be excluded from-the appropriate unit.We find no valid basis, however, for excluding the present linemenwho formerly enjoyed the status of crew foremen.These men willbe represented by the representatives to be chosen in the coming elec-tion and are entitled to a voice in their selection.We are not per-suaded that the activities of some of the members of the crew-foremengroup in furtherance of the Company's unfair labor practices soaffected the whole group that, as argued by U. W. 0. C., formermembers presumptively continued to act, after their demotion toeligible classifications, as representatives of the Company in further-ance of hostility on its part to U. W. 0. C.Other supervisory employees.-Therehave been no changes in thework or responsibilities of the Company's other supervisory em-ployees.However, the Company has instituted a new classificationof its supervisors, and now denominates them either as "foremen"or as "chiefs."The former have full supervisory powers, includingthe power to hire and discharge.The latter are those "who workand supervise at the same time."They can recommend hiring anddischarging, and include employees in charge of part of a plant on119 N. L R B. 742, 740.12 See 9 N. L. R. B. 70118 10N. L. R. B 780, 782-783 CONSUMERS POWER COMPANY285a single shift, as well as other employees who have supervision onlyof the two employee's who perform their work on other shifts.Our former decision, as amended, excluded from the appropriateunit "general and assistant foremen, plant supervisors, crew fore-men, and other supervisory employees." It was specified, however,that "as used hereinafter, the term, supervisory employees means em-ployees who have the power to hire or discharge or the power torecommend' hiring or discharging, and includes general foremen,assistant foremen, plant supervisors, crew foremen, and all other em-ployees whose status is similar to or superior to that of crew fore-men.""No reason appears why the same definition should notcontinue to apply.Therefore we adhere to our previous findingconcernnlg the appropriate unit.111.THE DETERMINATION OF REPRESENTATIVESIt is not contended that either of the labor organizations can becertified without the holding of an election.Two questions have arisenconcerning the determination of representatives by such an election.A. Eligibility to voteU.W. O. C. claims that eligibility to vote should be based uponthe pay-roll date on or about January 1, 1940, and that furthermore,employees laid off during the period of 6 months prior to that dateshould be permitted to vote.Both the Company and I. B. E. W.contend that a recent pay roll should determine eligibility and thatno provision should be made for persons indefinitely laid off.Briefly stated, the relevant facts are as follows : Between August29; 1938, the date of the pay roll used in the first election, and January1, 1940, 384 employees were added to those eligible to vote and 329employees were dropped from that group.By April 26, 1940, anadditional 51 employees had been added and 202 had been dropped.The additions include employees transferred from ineligible to eligi-ble classifications, but the great majority are new employees placedon the Company's pay roll for the first time since the first election.This latter group includes employees hired in connection with theacquisition of new properties and the opening of new plants.Theemployees dropped from the appropriate unit include, in addition toa minority transferred from eligible to ineligible categories, employeeslaid off because of a drop in line construction work, and because of thecessation of certain work in connection with the introduction of naturalgas distribution by the Company.The claim that employees laid off during the past 6 months shouldbe entitled to vote rests on the following facts : From the time of theexecution of the first contract between the Company and U. W. O. C.,1410 N L R B780, 783 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDon June 8, 1937, to the present, when the Company is operating underthe "interim grievance plans" mentioned above, the Company hasagreed that '(1)Seniority is the right accruing to employees through lengthof service which entitles them to preference in laying-off andrehiring due to fluctuations in employment.The seniority of eachemployee shall be determined by the length of continuous employ-ment by the Company, or its predecessors, in any capacity.Em-ployment will be assumed to be continuous, unless interrupted byresignation, discharge for cause, or lay-offs in excess of six (6)months .. .(2)Consideration of seniority rights by the Company in layingoff and rehiring employees must necessarily involve departmentsand occupational groups.(5)Employees shall be regarded as probational for the firsteight (8) months of their employment and there shall be no re-sponsibility for the reemployment of such employees if they aredischarged or laid off during this period .. .Under these provisions, the Company has recognized that employeeswho have been laid off for less than 6 months have a prior right to berecalled if vacancies occur.Testimony given at the hearing indicatesthat the Company limits this right to jobs which involve the same typeof work, and which open in the locality in which the employee for-merly worked.U. W. 0. C.contends that the limitation as to localityis not warranted by the terms of the agreement.Application of the 6-month seniority clause to the right to vote isopposed by the Company and I. B. E. W. on the ground that there isno likelihood at the present time of jobs reopening within 6 months.As to line construction, for example, it appears that a peak wasreached in 1938, and that such activity has decreased ever since, thedecrease continuing at the time of the hearing.The Company hassold some of its equipment and considers that the area which it serveshas reached its maximum saturation.Employees have been laid offindefinitely and their group insurance has been canceled.Similarly,employees have been laid off indefinitely because of the cessation ofwork, carried on chiefly in 1937 and 1938, in changing over from thedistribution of manufactured gas to natural gas.U. W. 0. C. contends that these facts are misleading and that theCompany has deliberately laid of certain employees and has replacedthem with new men in order to affect the results of the coming election.It claims that it is unable to show this by direct evidence, but that cer-tain alleged discrepancies and concealments in the testimony givenby representatives of the Company show a fixed' design to affect the CONSUMERS POWER COMPANY287election results.We are not persuaded that this is the case.Thefact that the number of new employees almost equals the number ofemployees laid off, so that the net change in the total pay rollis small,is explained by evidence in the record that the new employees are en-gaged in work quite different from that formerly engaged in by thelaid-off employees.There is no evidence to the contrary.Other argu-ments advanced by U. W. O. C. are not convincing.We conclude,therefore, that there is no reason for not following our usual practiceof determining eligibility to vote on the basis of a pay roll immediatelypreceding the date of our Direction of Election.We shall so provide.On the other hand, we believe that employees laid off during the 6months preceding the pay-roll date selected have an interest in thedetermination of representatives.Although the testimony indicatesthe unlikelihood of an increase in work in the fields in which employeeshave been laid off, this does not mean that laid-off employees have nochance of being rehired.This is not the case which would be presentedif a_particular type of work had been discontinued entirely.Theevidence does not negative the possibility of vacancies caused bynormal turn-over in employment.Employees who fall within theterms of the 6-month clause have an interest based not only on the factthat they may be rehired but on the fact that they may desire repre-sentation in connection with questions as to their right to be rehiredunder the seniority clause.We believe that any doubt as to the interestof laid-off employees, who enjoy seniority rights, in their former jobs,should be resolved in favor of giving them a voice in the selection ofrepresentatives through whom they may seek to protect those rights.We find, therefore, that employees who have worked for the Companyfor 8 months, thereby attaining seniority rights, and who have beenlaid off for less than 6 months, have an interest in determining therepresentatives to be chosen in the coming election for the purposesof collective bargaining, which entitles them to a voice in theirselection.1515As noted above, the Board,on March 4,1940, ordered the holding of an election basedon the payroll next preceding March 4, 1940.U.W. 0 C.thereupon filed a petition inwhich it alleged that the Company had supplied its pay roll of February 25, 1940, as the payroll next preceding March 4. 1940,and that the Company had indicated its unwillingness tofurnish the names of employees laid off during the preceding 6 monthsU.W. 0 C prayed(1) that the Board classify the status of employees laid off during the 6 months prior toFebruary 25, 1940, and permitthem to vote; (2) that it issue a subpenato the Companydirecting it to produce a list of "such employees" , and (3) that at U. W. 0 C. be permittedto examine such list.Thispetitionwas denied without prejudice.We have abovedenied the motion ofU.W O. C to renew the petitionThis action ispredicated on thefact that the election which we are presentlydirecting is not to be basedon a pay rollof February 25, 1910, and on the fact that thereisno reason to believethat the Company will refuseto furnishthe names of employees laid off during the 6 monthspreceding the date ofthe pay rollwhich will be used in the coming election,or thatU.W. O. C. willbe prevented from examininga list of such employees.In so far as themotion to renew the petition was intendedto be treatedas referring to employees laid offduring the6-month period preceding the date ofthe pay rollherein specified,itmay beconsidered as having been granted as to the first point in its prayer,and denied withoutprejudice as to the second and third points 288DECISIONSOF NATIONALLABOR RELATIONS BOARDOne further question presented by the record should be disposedof.The Company has two groups of seasonal employees : thosewhose work involves steam-heating operations, who are laid offduring the summer ; and those who are engaged in street work inthe gas-distribution department, who are laid off during the winter.At the time of the hearing, both seasonal groups were employed,but the regular seasonal lay-off in the first group may have takenplace by the date of the pay roll which we are specifying herein.Such of these, however, whose employment has been sufficientlyregular as to attain seniority status will be permitted to vote underthe provision made for employees laid off less than 6 months.B. Form of ballotIn our Supplemental Decision and Order of April 5, 1940, westated that after a supplemental hearing had been held we woulddecide "whether to hold a run-off election, affording the employeesthe opportunity of voting for I. B. E. W. or U. W. O. C., or to holda new election, in which the ballot will contain, in addition to thenames of the two labor organizations, a space for voting for neitherunion."At the present time, I. B. E. W. favors the former alterna-tive, and U. W. O. C. favors the latter. The Company has expresseditself as being in doubt as to which alternative is proper.In support of its position, I. B. E. W. points out that even ifall of the new employees were considered as desiring no collectivebargaining, the number of such employees added to the number whovoted for "Neither" in the first election would not constitute a major-ity of the employees in the appropriate unit, and that hence underthe doctrine of theLeBlondcase, the question of whether or notthe employees should have representation for the purposes of collec-tive bargaining must be considered as determined.On the otherhand, U. W. O. C. points out that 17 months have elapsed since thedate of the first election, and that the many new employees on the payroll should have a full opportunity to indicate their choice'.We believe that, in view of the lapse of time, not only the newemployees but those who formerly voted should be given the oppor-tunity of expressing their choice, in a new election, for representa-tion by either union or by neither.A run-off election, giving effect tothe choice made at the election held in January 1939, would not,under all the circumstances here presented, be an appropriate methodof ascertaining collective bargaining representatives.We thereforedeclare the election held from January 10 to 13, 1939, pursuant to ouroriginal Direction of Election, as amended, to be of no further effect,and shall direct that a new election be held. CONSUMERSPOWER COMPANY289DIRECTION OF SECOND ELECTIONBy, virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to determine representatives for the purposes of collectivebargaining with Consumers Power Company, Jackson, Michigan, anelection by secret ballot shall be conducted as early as possible, butnot later than forty-five (45) clays from the date of this Directionof Second Election, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent of the National Labor Relations- Board, and pursuant toArticle III, Section 9, of said Rules and Regulations, among all theemployees of the Company, excluding general and assistant foremen,plant supervisors, crew foremen, and other supervisory employeesexcept as expressly included below, office employees, office-buildingjanitors and watchmen, collectors, connected-load inspectors, electri-cal,mechanical, and civil engineers, efficiency men and juniorengineers, draftsmen, surveyors, chemists, architects, temporary com-mon laborers hired for a specific job and for not more than 6 months,part-time local service men and local service men who do not per-'form mechanical work in the regular course of employment, andstorekeeperswith supervisory powers who do not ordinarily domechanical work, but including load dispatchers, meter readers andbill distributors, plant-janitors and watchmen, and storekeepers otherthan those excluded above, who were on the pay roll of the Companyfor the pay-roll period immediately preceding the date of this Direc-tion of Second Election, or who were laid off by the Company duringthe 6 months preceding the date of such pay roll after having workedfor the Company for S months, except those who-have since quitor been discharged for-cause, to determine whether they desire to berepresented by Internationaf Brotherhood of ElectricalWorkers,Local 876, or by Utility Workers Organizing Committee, for thepurposes of collective bargaining, or by neither.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Supplemental Decision and Direction of Second Election.